



Exhibit 10.1




SHARE EXCHANGE AGREEMENT




THIS SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of the 31st day of
May, 2008, is entered into by and between ANGKOR WAT MINERALS LTD., a Cambodian
company (“Target”) and ELRAY RESOURCES, INC., a Nevada corporation
(“Purchaser”).




WHEREAS:




A.

Purchaser is a Nevada corporation in the business of mining exploration;




B.

Target is a Cambodian company in the business of mining exploration;




C.

Purchaser desires to purchase from Target securityholders (the “Target
Securityholders”) all Target securities owned by Target Securityholders (the
“Target Securities”) in exchange for shares of the common stock of Purchaser;




D.

The respective boards of directors of Purchaser and Target have approved the
acquisition of Target by Purchaser on the terms and subject to the conditions
set forth in this Agreement (the “Acquisition”);




E.

The board of directors of Target is recommending that Target Securityholders
accept the offer set forth in this Agreement;




F.

Purchaser, Target and Target Securityholders intend that the transactions
contemplated by this Agreement will constitute a tax-free “reorganization” under
the U.S. Internal Revenue Service Regulations and that all the terms and
provisions herein be interpreted, construed and enforced to effectuate this
intent; and




G.

Purchaser is a United States Securities and Exchange Commission reporting issuer
and its shares are approved for quotation and trading on the OTC Bulletin Board.




NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions, covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as.
follows:




ARTICLE 1

THE OFFER




1.1

The Offer. Subject to the terms and conditions of this Agreement (any of which
may be waived by Purchaser in its sole discretion), Purchaser offers to purchase
all the issued and outstanding shares of Target (the “Offer”).




1.2

Target Actions.­ Target hereby approves of and consents to the Offer and the
Acquisition and represents that the board of directors of Target, at a meeting
duly called and held, duly and unanimously adopted resolutions approving this
Agreement, the Offer and the Acquisition, determining that the terms of the
Offer and the Acquisition are fair to, and in the best interests of, the Target
Securityholders and recommending that the Target Securityholders approve and
adopt this Agreement, accept the Offer and tender the Target Securities pursuant
to the Offer.




ARTICLE 2

THE ACQUISITION




2.1

The Acquisition. Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing (as hereafter defined), Purchaser shall issue
30,000,000 shares of the common stock of Purchaser (the “Exchange Shares”) to
the Target Securityholders on a pro rata basis.




2.2

Dissenting Shares. Purchaser shall have the right, but not the obligation, to
take such actions as are necessary or appropriate under applicable law to
acquire the Target Securities of Target Securityholders who do not accept the
Offer and validly tender their Target Securities pursuant thereto.




2.3

The Closing. The closing of the Acquisition (the “Closing”) shall take place at
2:00 p.m. on July 15, 2008 (the “Closing Date”) at such place as the parties
shall agree, unless another date is agreed to in writing by the parties.




ARTICLE 3

COVENANTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER




3.1

Covenants, Representations and Warranties. Purchaser covenants, represents and
warrants in favour of Target that:




(a)

it is a corporation duly incorporated under the laws of the State of Nevada and
that it is a valid, subsisting corporation in good standing under all of the
applicable corporate or other laws, and that it is unrestricted in its right to
enter into this Agreement;




(b)

its books and records, financial and otherwise, are and have been properly
prepared and maintained in form and substance adequate for preparing audited
financial statements in accordance with generally accepted accounting
principles, and fairly and accurately reflect all of its assets, obligations and
accruals, and all transactions (normally reflected in books and records in
accordance with generally accepted accounting principles) to which it is or was
a party or by which it or any of its assets are or were affected;




(c)

the execution, delivery and performance by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby do not require
any consent that has not been received prior to the date hereof;




(d)

its authorized and issued capital is, at the date of this Agreement, 75,000,000
common shares, with a par value of $0.001 per share, of which 56,437,500 are
issued and outstanding;




(e)

the financial statements of Purchaser dated as of March 31, 2008 (the
“Purchaser’s Financial Statements”), copies of which have been delivered to
Target, fully, fairly and accurately represent the financial affairs and
condition of Purchaser as of the said date, and no material adverse changes have
occurred in or to the condition of Purchaser or its financial position since
March 31, 2008;




(f)

Shaun D. Langford is the sole officer and director of Purchaser; Mr. Langford
has no employment contract with Purchaser and is not owed any money by Purchaser
for salary, consulting fees, shareholder loans or otherwise;




(g)

it will not, prior to the Closing, without the prior written consent of Target,
enter into any agreements which shall require it to issue any shares, or
securities convertible to shares, in its capital, or to acquire any assets, or
to assume or incur any debts or other obligations, except as would be required
in the normal course to satisfy its obligations under this Agreement;




(h)

it has no liabilities, due or accruing due, contingent or absolute, liquidated
or unliquidated, of any kind except




(i)

liabilities disclosed or provided for in the Purchaser’s Financial Statements,  




(ii)

liabilities incurred in the ordinary course of business since the date of the
Purchaser’s Financial Statements, which are consistent with past practice and
are not, in the aggregate, material and adverse to the business of Purchaser, or
to the financial condition or results of the Purchaser;




(i)

the Exchange Shares will, when issued, be validly issued as fully paid and
non-assessable and free and clear of all encumbrances;




(j)

the issuance of the Exchange Shares will be effected in such a manner as to be
exempt from registration under the Securities Act of 1933 (the “Securities Act”)
and all applicable state securities or blue sky laws;




(k)

there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending, or to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its property or assets at
law or in equity or before or by any court or federal, state, municipal or other
governmental authority, department, commission, board, tribunal, bureau or
agency; and




(l)

to the best of its knowledge, there are no orders ceasing or suspending trading
in the securities of Purchaser and no proceedings for this purpose have been
instituted or are pending or threatened.




ARTICLE 4

COVENANTS, REPRESENTATIONS AND WARRANTIES OF TARGET




4.1

Covenants, Representations and Warranties. Target covenants, represents and
warrants in favour of Purchaser that:




(a)

Target is a corporation duly incorporated under the laws of Cambodia, and it is
valid, subsisting and in good standing pursuant to all of the applicable
corporate or other laws applicable to it, and that it is unrestricted in its
right to enter into this Agreement;




(b)

Target is the sole legal and beneficial owner of all its assets, free and clear
of all liens, charges and encumbrances whatsoever;




(c)

Target’s books and records, financial and otherwise, are and have been properly
prepared and maintained in form and substance adequate for preparing audited
financial statements in accordance with generally accepted accounting
principles, and fairly and accurately reflect all of Target’s assets,
obligations and accruals, and all transactions (normally reflected in books and
records in accordance with generally accepted accounting principles) to which
Target is or was a party or by which Target or any of its assets are or were
affected;




(d)

the execution, delivery and performance by Target of this Agreement and the
consummation by Target of the transactions contemplated hereby do not require
any consent that has not been received prior to the date hereof;




(e)

it is not subject to any agreements, judgments or orders of any nature or kind
whatsoever which would require it to issue any shares in its capital other than
the voting common shares in its capital which are either issued and outstanding
or are due to be issued to the Target Securityholders;




(f)

each of the Target Securityholders owns and has good and marketable title to all
of the Target Securities held by him as the legal and beneficial owner thereof,
free and clear of all encumbrances and such securities have been duly and
validly issued and, with respect to the shares, are outstanding as fully paid
and non-assessable shares in the capital of the Target;




(g)

the financial statements of Target dated as of December 31, 2007 (the “Target’s
Financial Statements”), fully, fairly and accurately represent the financial
affairs and condition of Target as of the said date, and no material adverse
changes have occurred in or to the condition of Purchaser or its financial
position since December 31, 2007;




(h)

it has no liabilities, due or accruing due, contingent or absolute, liquidated
or unliquidated, of any kind except




(i)

liabilities disclosed or provided for in the Target’s Financial Statements,  




(ii)

liabilities incurred in the ordinary course of the business since the date of
the Target’s Financial Statements, which are consistent with past practice and
are not, in the aggregate, material and adverse to the business of Target, or to
the financial condition or results of the Target;




(i)

no person, firm or corporation will have, immediately prior to the Closing Date,
any agreement, warrant or option, or any right capable of becoming an agreement,
warrant or option, for the purchase of any unissued shares in the capital of
Target or any securities convertible into such shares;




(j)

Target is duly authorized by its board of directors  to execute and deliver this
Agreement and this Agreement is a valid and binding agreement, enforceable
against Target in accordance with its terms except as limited by laws of general
application affecting the rights of creditors; and




(k)

there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending, or to the knowledge of Target, threatened
against or affecting Target or any of its property or assets at law or in equity
or before or by any court or federal, state, municipal or other governmental
 authority, department, commission, board, tribunal, bureau or agency.




ARTICLE 5

CONDUCT AND TRANSACTIONS PRIOR TO CLOSING, AFTER CLOSING




5.1

Access to Records and Properties.




(a)

Of Target. Target shall give Purchaser and Purchaser’s counsel, accountants,
lenders and their respective employees, agents and representatives such access
(during normal business hours) to, and opportunity to examine, the books,
records, files, documents, properties and assets of Target, and cause the
officers, directors, employees, agents, representatives, legal counsel, accounts
and auditors of Target to furnish such financial and operating data and other
information, as Purchaser shall from time to time reasonably request. Any
investigation pursuant to this Section 5.1 shall be conducted in such manner as
not to interfere unreasonably with the ordinary course of the business and
operations of Target or with the confidentiality respecting the transactions
contemplated by this Agreement.




(b)

Of Purchaser. Purchaser shall give Target and Target’s counsel, accountants,
lenders and their respective employees, agents and representatives such access
(during normal business hours) to, and opportunity to examine, the books,
records, files, documents, properties and assets of Purchaser, and cause the
officers, directors, employees, agents, representatives, legal counsel, accounts
and auditors of the Purchaser to furnish such financial and operating data and
other information, as Target shall from time to time reasonably request. Any
investigation pursuant to this Section 5.1 shall be conducted in such manner as
not to interfere unreasonably with the ordinary course of the business and
operations of the Purchaser or with the confidentiality respecting the
transactions contemplated by this Agreement.




5.2

Activities Prior to Closing.




(a)

Operation of Target. From the date of this Agreement to the Closing Date, except
to the extent that Purchaser shall consent in writing, Target shall operate its
business in the ordinary course of business consistent with recent past
practice. Without limiting the generality of the foregoing, Target shall:




(i)

not merge or consolidate with any other entity or acquire any other business or
entity;




(ii)

notify Purchaser of any significant loss of, damage to or destruction of any of
its material properties or assets;




(iii)

maintain in full force and effect all present insurance coverage and apply the
proceeds received under any such coverage as a result of any loss of, damage to
or destruction of any properties or assets to the repair, restoration or
replacement thereof;




(iv)

use its reasonable efforts to preserve the present managerial employees,
reputation and business relationships of Target with persons and entities having
business dealings with them; and




(v)

refrain from taking any action which (if not remedied) would render any
representation and warranty contained in Article 4 inaccurate at and as of the
Closing Date., and shall promptly advise Purchaser of any such event or
circumstance.




(b)

Operation of Purchaser. From the date hereof to the Closing Date, except to the
extent that Target shall consent in writing, Purchaser shall not conduct
business activities.




5.3

Best Efforts to Satisfy Conditions. Purchaser and Target shall use their best
efforts to satisfy the conditions to the Closing set forth in Article 6 of this
Agreement, to the extent that the satisfaction of such conditions is in the
control of such party, as soon as practicable after the date hereof; provided,
however, the foregoing shall not constitute a limitation upon the covenants and
obligations of any party otherwise expressly set forth in this Agreement.




5.4

Board of Directors and Officers. Upon the Closing, Purchaser’s Board of
Directors and officers shall resign in favour of nominees of Target.




ARTICLE 6.

CONDITIONS OF CLOSING




6.1

Conditions to Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions, each of which may be waived by
Purchaser:




(a)

Representations and Warranties: Performance of Obligations. The representations
and warranties of Target set forth in this Agreement shall be true and correct
in all materials respects on the Closing Date as though made on and as of the
Closing Date. Target shall have performed the agreements and obligations
required to be performed by it under this Agreement prior to the Closing Datc.




(b)

Legal Restraints. There shall not have been proposed or enacted any law, or any
change in any existing law, which prohibits or delays, or threatens to prohibit
or delay, the consummation of any of the transactions contemplated by this
Agreement or which could reasonably have a material adverse effect thereon.




(c)

Compliance With Securities Matters. Purchaser shall have received evidence
satisfactory to Purchaser’s counsel that the transactions contemplated by this
Agreement shall qualify for exemptions from registration with respect to all
applicable federal, state and provincial securities laws.




(d)

Delivery of Financial Statements. Target will deliver to Purchaser the Target’s
Financial Statements, which shall include audited financial statements for
Target’s last two fiscal years, prepared in accordance with U.S. GAAP and
audited by an independent auditor registered with the Public Company Accounting
Oversight Board in the United States.




(e)

Legal Opinion. Target will deliver to Purchaser on the Closing Date an opinion
of Target’s legal counsel, addressed to Purchaser’s legal counsel, in form
satisfactory to Purchaser’s counsel that:




(i)

Target is duly organized and validly existing under the laws of Cambodia and is
in good standing with respect to the filing of annual reports;




(ii)

all necessary steps and corporate proceedings have been taken to permit the
Target Securities to be duly and validly transferred to and registered in the
name of Purchaser; and




(iii)

all Target securities are duly authorized, validly issued and outstanding as
fully paid and non-assessable.




6.2

Conditions to Obligations of Target. The obligations of Target to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
the following conditions, each of which may be waived by Target:




(a)

Representations and Warranties: Performance of Obligations. The representations
and warranties of Purchaser set forth in this Agreement shall be true and
correct in all material respects on the Closing Date as though made on and as of
the Closing Date. Purchaser shall have performed the agreements and obligations
required to be performed by it under this Agreement prior to the Closing Date.




(b)

Legal Restraints. There shall not have been proposed or enacted any law, or any
change in any existing law, which prohibits or delays, or threatens to prohibit
or delay, the consummation of the transactions contemplated by this Agreement or
which could reasonably have a material adverse effect thereon.




(c)

Exchange Shares. Purchaser shall have delivered to the Target Securityholders
the Exchange Shares in the manner provided in Section 2.1 of this Agreement.
Purchaser may issue the Exchange Shares in reliance upon Regulation S or
Regulation D under the Securities Act and such issuance will not violate the
registration requirements of the Securities Act.




(d)

Surrender of Shares. Shaun D. Langford, President of Purchaser, shall surrender
30,000,000 shares of the common stock of Purchaser for cancellation on the
Closing.




(e)

Compliance With Securities Matters. The transactions contemplated by this
Agreement shall, in the opinion of counsel for Target, qualify for exemptions
from. registration with respect to all applicable federal, state and provincial
securities laws.




(f)

Compliance With Rule 14(f)(1). Purchaser shall have complied with Rule 14(f)(1)
of the Securities and Exchange Act of 1934, if required.




(g)

Legal Opinion. Purchaser will deliver to Target on the Closing Date one or more
legal opinions, addressed to Target’s legal counsel, in form satisfactory to
Target’s legal counsel that:




(i)

Purchaser is duly organized and validly existing under the laws of the State of
Nevada and is in good standing with the Secretary of State of Nevada;




(ii)

all necessary steps and corporate proceedings have been taken to permit the
Exchange Shares to be duly and validly issued to and registered in the name of
the Target Securityholders; and




(iii)

the number of authorized and issued shares in the capital of the Purchaser is as
warranted by Purchaser and all issued shares are duly authorized, validly issued
and outstanding as fully paid and non-assessable.




ARTICLE 7

TERMINATION




7.1

Termination of Agreement.




(a)

By Purchaser. This Agreement may be terminated by Purchaser, upon notice to
Target, if: (i) the Closing shall not have occurred on the Closing Date, for any
reason whatsoever, other than a material breach by Purchaser; (ii) Target shall
have breached any representation, warranty or covenant of this Agreement,
whether or not such breach is susceptible of cure; or (iii) the results of
Purchaser’s due diligence review shall not be satisfactory to Purchaser, in its
sole discretion.




(b)

By Target. Target may terminate this Agreement, upon notice to Purchaser, only
in the event of a material breach by Purchaser of any representation, warranty
or covenant of Purchaser set forth in this Agreement that is not cured by
Purchaser within thirty (30) days of the giving of notice of such breach.




(c)

By Purchaser and Target. Purchaser and Target may terminate this Agreement at
any time before Closing by mutual agreement.




(d)

Effect of Termination. Termination of this Agreement under this Section shall
automatically and irrevocably terminate all liabilities and obligations of the
terminating party arising under this Agreement. All rights of the terminating
party arising under this Agreement, and all liabilities and obligations of the
other party or parties hereto, shall survive any such termination.




ARTICLE 8

MISCELLANEOUS




8.1

Further Actions. The parties shall execute and deliver (or cause to be executed
and delivered) such other and further documents and instruments and shall take
(or cause to be taken) such other and further actions as any other party may
reasonably request in order to effect and/or evidence the transactions
contemplated by this Agreement or to otherwise consummate and give effect to the
covenants and agreements set forth herein.




8.2

Entire Agreement. This Agreement contains the entire agreement between Target
and Purchaser with respect to the subject matter hereof and supersedes all prior
agreements, arrangements and understandings with respect thereto.




8.3

Notices. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by, prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:















--------------------------------------------------------------------------------



If to the Target Securityholders and Target:

 

Angkor Wat Minerals Ltd.




Attn.: Michael Malbourne




#Co3 – Borey Supheak Monkul,

Highway 6, Sangkat Chroy Changwa,

Khan Russey Keo, Phnom Penh, Cambodia




 

If to Elray:

 

Elray Resources, Inc.




Attn.: Shaun D. Langford




2678 Point Grey Rd.

Vancouver, British Columbia, Canada V6K 1A5

 

Any party may, by notice, change the address or telecopier number to which
notices or other communications to it are to be delivered, telecopied or sent.




8.4

Governing Law. This Agreement shall be interpreted according to the laws of the
Province of British Columbia and the laws of Canada applicable therein, and the
parties agree that they shall be subject to the jurisdiction and authority of
the courts of the Province of British Columbia.




8.5

Waivers and Amendments. Any waiver of any term or condition of this Agreement,
or any amendment or supplementation of this Agreement, shall be effective only
if in writing and executed by each of the parties hereto. A waiver of any breach
or failure to enforce any of the terms or conditions of this Agreement shall not
in any way affect, limit or waive a party’s rights hereunder at any time to
enforce strict compliance with every term and condition of this Agreement.




8.6

Illegalities. In the event that any provision contained in this Agreement shall
be determined to be invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect, and the remaining provisions of this Agreement, shall not, at the
election of the party for whose benefit the provision exists, be in any way
impaired.















--------------------------------------------------------------------------------



8.7

Counterparts. This Agreement may be executed in any number of counterparts, and
by facsimile, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts. together shall constitute but one
agreement.




8.8

Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties and their respective heirs, successors, administrators and assigns.




THE PARTIES INTENDING TO BE LEGALLY BOUND have executed this Agreement as of the
date first above written.




ELRAY RESOURCES, INC.

ANGKOR WAT MINERALS LTD.




By: /s/ Shaun D. Langford

By. /s/ Michael Malbourne







Name:Shaun D. Langford

Name: Michael Malbourne

Title: President

    Title: Company Secretary












